UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 20 16 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission File Number 1-37914 OTTAWA BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 81-2959182 (State or o ther Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 925 LaSalle Street, Ottawa, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (815)433-2525 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.01 per share (Title of Class) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
